DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/17/2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 1 and 17: the invention is directed to a multi-label label system of sequential data. The closest cited prior art includes Fan (CN 108897815), which teaches a Similarity-based Model and A FastText Multi-label Text Classification Method comprising; 
(1) pre-processing the text data to obtain the text label data set G1, a text data set G2;
(2) word dividing method processing text data sets G2 through hidden Markov chain to obtain the text data set G3;
(3) of the text label data (3) processing text data set G3 to obtain the text vector set V1 by latent semantic analysis method, processing text vector by the cosine similarity method set V1 to obtain the most similar text to be processed of R1;
(4) processing text data set G3 by FastText method to obtain the text label data set R2;
(5) processing the text label data set R1 by calLabel method, text label data set R2, the label of the final classification.
Also, in a related field, Kale teaches: FIG. 5 and ¶ [0125] “The method 500 may be used when training a classifier. The classifier may be used for in extreme multiclass or multilabel classification problems. The classifier may provide classification of any suitable data items and may, for example be for classifying or finding an audio segment, image, or video, e.g. based upon an input sequence which may represent one or more images or videos. The data items may be data representing a still or moving image, in which case individual numerical values contained in the data item may represent pixel values, for example values of one or more color channels of the pixels. The training images used for training the model may be images of the real world, captured by a camera.”
However, the prior art fails to teach, disclose, or suggest “generate, using a multi-label neural network, a first category-specific path in which first components of a first category of components are related to the plurality of divisions” and also fails to teach, disclose, or suggest “generate, using the multi-label neural network, a second category-specific path in which second components of a second category of components are related to the plurality of divisions”.
Regarding claims 2-16 and 18-20: the claims depend directly or indirectly from claims 1 or 17, respectively. Therefore, allowed for the same reasons. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASSIM MAHROUKA whose telephone number is (571)272-2945. The examiner can normally be reached Monday-Thursday 7:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571)272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WASSIM MAHROUKA/Examiner, Art Unit 2665                                                                                                                                                                                                        
/EDWARD F URBAN/Supervisory Patent Examiner, Art Unit 2665